Napton, J.,
Dissenting. — I dissent from the above -opinion. I adhere to the decision of this court pronounced by Judge Wagner in 1874, (54 Mo. 540; and subsequently, in 1876, reiterated in Daniels v. St. Louis, Kansas City § Northern Railway Company, 62 Mo. 43,) which had the concurrence of all the Judges, except Judge Vories, who dissented from the original opinion. But whether the original opinion in this case was right or wrong, since, on the faith of it, money was invested, I am opposed to disturbing it. I, therefore, dissent, in toto, from the opinion of the majority of the court.